Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2018/0045197 to Henry et al (Henry) in view of CN104976113 to Wang (The art rejection is based on the English translation by PE2E).
In Reference to Claims 1 and 3
Henry discloses a pump for pumping abrasive and/or chemically aggressive liquids, the pump comprising: at least one rotating pumping member comprising a respective shaft (Fig. 1B, 114), said at least one rotating pumping member (Fig. 2, 202 and 204) being at least partially housed inside a pump body, wherein said shaft and said at least one support are both completely made of a material having a hardness greater than or equal to 6.5 Mohs. (Paragraph 43, all components of the pump can be made of tungsten, the hardness of tungsten is 7.0 Mohs)
Henry does not teach support structure of the shaft
Wang teaches said shaft being rotatably supported by at least one support (Fig. 2, 910) associated with said pump body
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Li.  Doing so, would result in high tungsten alloy steel shaft sleeve being used to support the pump shaft being used in the design of Henry.  Both designs of Henry and Wang are in the field of gear pump, Wang teaches a design for a high wearing working environment  (as disclosed in the invention description).
In Reference to Claim 4
Henry discloses a pair of rotating pumping members (Fig. 2, 202/204), each rotating pumping member comprising a shaft and a gear wheel (AS showed in Fig. 2) associated with the respective shaft, , said gear wheels of said pair of rotating pumping members being mutually meshed, both said shafts, both said gear wheels and each of said supports being completely made of said material having a hardness greater than or equal to 6.55 Mohs (Paragraph 43, all components of the pump can be made of tungsten, the hardness of tungsten is 7.0 Mohs)
Wang teaches said shaft being rotatably supported by at least one support (Fig. 2, 910) associated with said pump body
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Li.  Doing so, would result in high tungsten alloy steel shaft sleeve being used to support the pump shaft being used in the design of Henry.  Both designs of Henry and Wang are in the field of gear pump, Wang teaches a design for a high wearing working environment  (as disclosed in the invention description).
In Reference to Claim 5
Henry disclose the gear pump.
Henry does not teach the support member.
Li discloses  a plurality of supports (Fig. 2, 920 / 940) mutually spaced apart along the direction of the longitudinal development of said shaft, where all the supports of said plurality of supports are completely made of said material having a hardness greater than or equal to 6.55 Mohs (Sleeve is made of tungsten)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Li.  Doing so, would result in high tungsten alloy steel shaft sleeve being used to support the pump shaft being used in the design of Henry.  Both designs of Henry and Wang are in the field of gear pump, Wang teaches a design for a high wearing working environment  (as disclosed in the invention description).
In Reference to Claims 11 and 12
Henry discloses all components being made of Tungsten (The Young’s modulus of Tungsten is 260-460 GPa, the thermal conductivity at room temperature is 175 W/m*K, the hardness is 7.0 Mohs)
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henry and Li as applied to claim 1 above, and further in view of US Patent Publication 2005/0152790 to Arbogast.
In Reference to Claim 6-8
Henry discloses the pump comprising motion actuation component (Fig. 5, 516) adapted to rotate said shaft, and motion actuation component comprising a rotating member (Fig. 5, 508) coupled to said shaft (Fig. 5, 505) by a coupling element (Fig. 5, 507), Henry further teach in Paragraph 43, all components of the pump can be made of tungsten, the hardness of tungsten is 7.0 Mohs.
Henry does not teach detail of coupling
Arbogast teaches a rotating member (Fig. 2, 11) comprising a hub (Fig. 2 10) said shaft and said hub comprising complementary grooves (Item 10 is a meshing disk with internal gear) adapted to allow the mutual coupling.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Arbogast into the combination of Henry and Li as applied to Claim 1.  Doing so, could result in the coupler design of Arbogast being used as the motion transfer component in Henry to the rotational motion between shafts and the shaft and design, since Arbogast teaches a cost favorable structural design for a gear pump (Paragraph 11).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henry and Li as applied to claim 1 above, and further in view of US Patent 6,206,667 to Turner.
In Reference to Claims 9 and 10
Henry discloses the gear pump having all components made of Tungsten.
The combination of Henry and Li as applied to Claim 1 does not teach a key design.
Turner teaches said gear wheel is associated with the respective shaft (Fig. 1, 14) by a tab or a key (Fig. 1, 28)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Turner into the combination of Henry and Li as applied to Claim 1.  Doing so, would result in the key design of Turner being used to transfer the rotational motion between the shaft and the gear assembly since both inventions of Turner and Henry teach gear pumps and Turner teaches a method of transferring rotational force with a predictable result of success.
Claims 1, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of CN108150410 to Li. (The art rejection is made based on the English translation by PE2E)
In Reference to Claims 1, 5, and 15
Henry discloses a pump for pumping abrasive and/or chemically aggressive liquids, the pump comprising: at least one rotating pumping member comprising a respective shaft (Fig. 1B, 114), said at least one rotating pumping member (Fig. 2, 202 and 204) being at least partially housed inside a pump body, wherein said shaft and said at least one support are both completely made of a material having a hardness greater than or equal to 6.5 Mohs. (Paragraph 43, all components of the pump can be made of tungsten, the hardness of tungsten is 7.0 Mohs)
Henry does not teach support structure of the shaft
Li teaches a plurality of supports (Fig. 1, 7 and 6) of supports mutually spaced apart along the direction of the longitudinal development of said shaft (Fig. 1, 2), the plurality of supports comprises a central bush adapted to rotatably support said in a central portion and a pair of end bushes arranged at the axial ends of said shaft (As showed in Fig. 1, the Office considers that left side bushing 6 is the central portion)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Henry to incorporate teachings from Li.  Doing so, would result in the sleeve bearing  support design of Li being used in the design of Henry to support the rotational shaft of the gear pump, since Li teaches a design of improving the wear resistance of the gear pump with a predictable result of success.
Response to Arguments
Applicant's arguments filed on 9/8/2022 have been fully considered but they are not persuasive.
Staring on Page 5, the Applicant traverse the restriction.  The Office respectfully disagrees.  Claim 13 and 14 recites an assembly method and Claim 1 recites a gear pump.  The gear pump can be assembled with different assembly method.  For example, the housing seat for the bushing does not limiting to deforming the pump body, the bushing can be deformed to fit the housing.  Therefore, this argument is not persuasive.
Starting on Page 6 to Page 10, the Applicant argues the USC 102 and 103 rejection.  The argument is true, however, the argument is based on the amended claims and the argument is moot in terms of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/27/2022